Citation Nr: 1010066	
Decision Date: 03/16/10    Archive Date: 03/24/10

DOCKET NO.  05-35 951	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for service-connected residuals of injury to the right wrist 
with arthritis and tendonitis.

2.  Entitlement to an initial rating in excess of 10 percent 
for service-connected residuals of injury to the left wrist 
with arthritis and tendonitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1963 to August 
1965, from January 1991 to August 1991 and from October 1992 
to April 1993, with additional active duty training from at 
least August 20, 1994, to August 23, 1994.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, denied the benefit sought on appeal.  The 
Veteran appealed that decision and the case was referred to 
the Board for appellate review.  

The Veteran testified at a hearing held before a Veteran's 
Law Judge in June 2008.  A transcript of that hearing has 
been associated with the claims file. 

This case was previously before the Board in September 2008 
on which occasion it was remanded for additional development.  
The requested development has been completed to the extent 
possible and no further action is necessary to comply with 
the Board's remand directives.  Stegall v. West, 11 Vet. App. 
268 (1998).


FINDINGS OF FACT

1.  The Veteran's residuals of an injury to the right wrist 
is manifested by X-ray evidence of arthritis and limitation 
of motion, but not by palmar flexion limited in line with the 
forearm or dorsiflexion less than 15 degrees; carpal tunnel 
syndrome is also evidenced.

2.  The Veteran's residuals of an injury to the left wrist is 
manifested by X-ray evidence of arthritis and limitation of 
motion, but not by palmar flexion limited in line with the 
forearm or dorsiflexion less than 15 degrees; carpal tunnel 
syndrome is also evidenced.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 20 percent for 
service-connected residuals of an injury to the right wrist 
with arthritis, tendonitis and carpal tunnel syndrome have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010, 5015, 5024, 5214, 5215, 8515 
(2009). 

2.  The criteria for an initial rating of 20 percent for 
service-connected residuals of an injury to the left wrist 
with arthritis, tendonitis and carpal tunnel syndrome have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010, 5015, 5024, 5214, 5215, 8515 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the Veteran's claim on appeal, the Board is 
required to ensure that the VA's "duty to notify" and 
"duty to assist" obligations have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  The notification obligation in this case was met by 
way of letters from the RO to the Veteran dated September 
2003, January 2004, March 2004, May 2005, March 2006 and 
November 2008.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The Board notes that the United States Court of Appeals for 
Veterans Claims (Veterans Court), in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), clarified VA's notice obligations in 
increased rating claims.  The Federal Circuit recently 
reversed the Veterans Court's decision in Vazquez-Flores, 
finding that VA is not required to tailor § 5103(a) notice to 
individual Veterans or to notify them that they may present 
evidence showing the effect that worsening of a service-
connected disability has on their employment and daily life 
for proper claims adjudication.  For an increased rating 
claim, section § 5103(a) now requires that the Secretary 
notify claimants generally that, to substantiate a claim, 
they must provide, or ask the Secretary to obtain, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability.  See Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008), rev'd sub. nom. Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009 (holding that notice 
specific to individual Veterans is no longer required in 
increased compensation claims).  The appeal for higher 
initial ratings originates, however, from the grant of 
service connection for these disabilities.  Consequently, 
Vazquez-Flores is inapplicable.

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances of this case.  In 
addition, the Veteran and her representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal 
and have not argued that any errors or deficiencies in the 
accomplishment of the duty to notify or the duty to assist 
have prejudiced the Veteran in the adjudication of her 
appeal.  Therefore, the Board finds that the RO has satisfied 
the duty to notify and the duty to assist and will proceed to 
the merits of the Veteran's appeal.

The Veteran contends that the current evaluations assigned 
for her right and left wrist residuals do not accurately 
reflect the severity of those conditions.  The Veteran 
initially claimed entitlement to service connection for those 
conditions in July 2003.  In June 2004 the RO issued a rating 
decision granting service connection and assigned 10 percent 
ratings for each wrist, effective from July 29, 2003, the day 
the Veteran filed her claim.  The Veteran submitted a Notice 
of Disagreement (NOD) with that rating decision in July 2004.  
A Statement of the Case (SOC) was issued in November 2004 and 
in October 2005 the Veteran filed a Substantive Appeal (VA 
Form 9), perfecting his appeal.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected condition 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set in the Schedule for 
Rating Disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. § 4.1.  
Separate diagnostic codes identify various disabilities and 
the criteria for specific ranges.  VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinksi, 1 Vet. App. 589 
(1991).  If two disability evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required by that evaluation.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.1.  After careful 
consideration of the evidence, any reasonable doubt remaining 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  
If there is disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can 
be assigned for separate periods of time, based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
Reasonable doubt as to the degree of disability will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

The Veteran's wrist disabilities are rated under Diagnostic 
Code 5215 which provides the rating criteria for limitation 
of motion of the wrist but there are several diagnostic codes 
under which the Veteran's wrist disabilities must be 
evaluated.  

Diagnostic Code 5010 provides the rating criteria for 
arthritis due to trauma, substantiated by X-ray findings and 
directs that it be rated as degenerative arthritis under 
Diagnostic Code 5003.  That rating code indicates that 
degenerative arthritis established by X-rays evidence 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  When the limitation of motion is 
noncompensable under the appropriate diagnostic code a 10 
percent rating is for application for each such major joint 
or group of minor joints affected by limitation of motion, to 
be combined, not added.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  

Diagnostic Code 5015 provides the rating criteria for benign 
new bone growth and Diagnostic Code 5024 provides the rating 
criteria for tenosynovitis.  Disabilities under these codes 
are to be rated based on the limitation of motion of the 
affected parts and refer the rater back to Diagnostic Code 
5003.  38 C.F.R. § 4.71a. 

Diagnostic Code 5215, in turn, governs limitation of motion 
of the wrist.  An evaluation of 10 percent is warranted for 
the major and minor joint for palmar flexion limited in line 
with the forearm and for dorsiflexion less than 15 degrees.  
See 38 C.F.R. § 4.71a.  Normal range of motion for the wrist 
is 70 degrees of dorsiflexion (extension); 80 degrees of 
palmar flexion; 45 degrees of ulnar deviation; and 20 degrees 
of radial deviation.  See 38 C.F.R. § 4.71, Plate I. 

Under Diagnostic Code 5214, favorable ankylosis in 20 to 30 
degrees dorsiflexion warrants a 20 percent disability 
evaluation in the minor wrist and a 30 percent evaluation in 
the major wrist.  Ankylosis in any other position except 
favorable warrants a 30 percent disability evaluation for the 
minor wrist and a 40 percent evaluation for the major wrist.  
Unfavorable ankylosis in any degree of palmar flexion, or 
with ulnar or radial deviation warrants a 40 percent rating 
for the minor wrist and 50 percent rating for the major 
wrist.  38 U.S.C.A. § 4.71a, Diagnostic Code 5214.  

It should also be noted that when evaluating disabilities of 
the musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.  

Service treatment records reveal a diagnosis of left wrist 
sprain and tenosynovitis of the right wrist as result of an 
in-service injury incurred during a period of active duty for 
training.

VA treatment records from July 2003 reveal evaluation for 
complaints of bilateral wrist pain.  Physical examination 
revealed that the Veteran was unable to dorsiflex her wrist 
secondary to pain.  Motor strength of the arms was normal and 
slightly diminished at the fingers at four out of five. 

The Veteran was provided a VA examination in April 2004.  The 
examiner indicated that the Veteran's wrist injuries were 
documented as tenosynovitis and arthritis.  The Veteran 
stated that repetitive use, such as typing, irritates and 
aggravates the condition, causing increased aching, pain, 
soreness and fatigued ability limiting change in range of 
motion, but the examiner noted that those changes could not 
be recorded.  Tenderness, soreness and swelling over the 
radial carpal joints were noted.  Range of motion studies for 
the right wrist revealed dorsiflexion to 70 degrees, palmar 
flexion to 50 degrees, radial deviation to 20 degrees and 
ulnar deviation to 45 degrees.  Range of motion studies for 
the left wrist revealed dorsiflexion to 65 degrees, palmar 
flexion to 65 degrees, radial deviation to 20 degrees and 
ulnar deviation to 45 degrees.  Pain throughout range of 
motion was noted, particularly at the extremes of both 
wrists.  No recurrent dislocations, subluxations or 
constitutional symptoms were noted and the examiner indicates 
that the Veteran had good grip, grasp and dexterity and was 
able to perform normal daily activities.  X-rays revealed 
minimal degenerative changes of both wrist joints.  The 
examiner's impression was residuals of an injury to the 
wrists with arthritis and tendonitis.  

An additional VA examination was provided in January 2006.  
During that examination the examiner noted continued 
bilateral wrist pain with flare-ups from repetitive use and 
weather changes.  Physical examination revealed some 
tenderness, pain and swelling over the radial side to the 
wrist.  Pain and tenderness with motion and pain and 
tenderness to palpation was also noted.  Range of motion 
studies for both the right and left wrists revealed 
dorsiflexion to 45 degrees, palmar flexion to 80 degrees, 
radial deviation to 20 degrees and ulnar deviation to 
45 degrees with pain throughout the range of motion.  The 
examiner also indicated that no changes in range of motion 
were noted with repetitive use and that any other range of 
motion change was speculative.  The final diagnosis was 
arthritis and tendonitis of both wrists.  

During her June 2008 hearing before a Veterans Law Judge the 
Veteran indicated that her wrist disabilities were getting 
more severe.  She stated that the pain had become intolerable 
and had gone from a dull pain to a sharp stabbing type of 
pain that moves up her arm.  She also stated that she was 
limited in some of her daily activities and that she has 
trouble at her job as a school teacher.  

Following a Board remand in September 2008 the Veteran was 
provided another VA examination in January 2009.  During that 
examination the Veteran stated that she had wrist pain, 
aching, soreness, tenderness, stiffness and swelling and that 
she sometimes used braces.  The examiner indicated that the 
Veteran still worked as a school teacher and was able to do 
her job and that she could perform normal daily activities 
even though the repetitive use of her hands and wrist caused 
some increased pain.  Range of motion studies for the right 
wrist revealed dorsiflexion to 70 degrees, palmar flexion to 
70 degrees, radial deviation to 20 degrees and ulnar 
deviation to 40 degrees.  Range of motion studies for the 
left wrist revealed dorsiflexion to 70 degrees, palmar 
flexion to 80 degrees, radial deviation to 20 degrees and 
ulnar deviation to 40 degrees.  Pain was noted at the 
extremes of motion, and the examiner stated that repetitive 
use caused increased pain, but no change in range of motion.  
The final diagnosis was residual injury to both wrists with 
tendonitis and arthritis.

In May 2009 the Veteran underwent yet another VA examination, 
this time to determine the specific effect of the Veteran's 
wrist problem on her joints and peripheral nerves.  Range of 
motion studies for the right wrist revealed dorsiflexion to 
35 degrees with pain thereafter, palmar flexion to 55 degrees 
with pain thereafter, radial deviation to 20 degrees with 
pain thereafter and ulnar deviation to 40 degrees with pain 
thereafter.  Range of motion studies for the left wrist 
revealed dorsiflexion to 35 degrees with pain thereafter, 
palmar flexion to 70 degrees with pain thereafter, radial 
deviation to 20 degrees with pain thereafter and ulnar 
deviation to 40 degrees with pain thereafter.  No additional 
limitation of motion was noted with repetitive motion.  
During a peripheral nerve examination conducted in 
conjunction with the joint examination the Veteran described 
her wrist flare-ups and limitations with regard to daily 
activity.  Upon physical examination the examiner indicated 
that there was no muscle wasting or atrophy.  The examiner 
diagnosed the Veteran with bilateral carpal tunnel syndrome, 
a ganglion cyst on the left wrist, ankylosis of the left 
fourth finger and arthritis and tendonitis of both wrists.  
The examiner also stated that due to the pain and weakness in 
her wrists the Veteran had altered the use of her hands and 
had diminished strength and that this likely caused the cyst 
and ankylosed finger.  With regard to the Veteran's 
employment the examiner indicated that the Veteran had 
managed to adapt to her circumstances.  

Because the May 2009 VA examination failed to specifically 
address the remand question of whether the Veteran's service-
connected wrist disabilities, in and of themselves, were 
productive of "marked" interference with the Veteran's 
employment an additional telephone examination was conducted 
by a VA internist in August 2009.  The examiner determined 
that the interference with the Veteran's work was not 
"marked."  

In analyzing the Veteran's claim for ratings in excess of 10 
percent for each wrist disability the Board must evaluate the 
Veteran's conditions under the Diagnostic Codes enumerated 
above.  First, the various VA examinations indicate that the 
Veteran currently has tenosynovitis and arthritis of both 
wrists.  In addition, the May 2009 VA examination indicates 
that the Veteran has a ganglion cyst.  The diagnostic codes 
for benign new bone growths and tenosynovitis indicate that 
they should be rated based on limitation of motion and 
arthritis.  In addition, Diagnostic Code 5010 for traumatic 
arthritis indicates that the disabilities should be rated 
under Diagnostic Code 5003 for degenerative arthritis.  That 
rating code first requires the Board to determine whether the 
Veteran's disabilities warrant compensable ratings for 
limitation of motion.  

Based on range of motion studies conducted during VA 
examination, the Board finds that at no point during the 
appeals period has the Veteran exhibited palmar flexion 
limited in line with the forearm or dorsiflexion limited to 
less than 15 degrees, even when considering functional loss 
due to weakness, fatigability, incoordination or pain on 
movement.  Accordingly, as there is X-ray evidence indicating 
degenerative arthritis of both wrists, and there is no 
finding of limitation of motion compensable under the 
appropriate diagnostic code, the Board finds that a 10 
percent rating is for application for each wrist based solely 
on limitation of motion.  

The Board has also evaluated the Veteran's disabilities under 
Diagnostic Code 5214, but as there is no finding of any 
ankylosis of either wrist in the record a compensable rating 
is not warranted under that diagnostic code.  

Additionally, consideration has also been given to applying a 
higher rating based on functional loss due to pain under 
38 C.F.R. § 4.40 (including pain on use or during flare-ups) 
and function loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  It is necessary to consider these regulatory 
provisions in the case of disabilities involving a joint 
rated on the basis of limitation of motion.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  However, the provisions of 
38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 should only be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion and the 10 percent 
evaluations granted under Diagnostic Code 5003 are for X-ray 
evidence of arthritis.  Johnson v. Brown, 9 Vet. App. 7 
(1996).  

Consideration has also been given to whether additional 
compensation is warranted for any neurological component of 
the Veteran's service-connected wrist disabilities.  The 
Veteran has complained of weakness and VA examination 
indicates that the Veteran has been diagnosed with bilateral 
carpal tunnel syndrome and a ganglion cyst.  Diagnostic Code 
8515 governs ratings for carpal tunnel syndrome, based on 
paralysis of the median nerve.  Under Diagnostic Code 8515, 
ratings differ on the level of severity and the determination 
of which limb is involved, the major or the minor.  A 10 
percent rating is assigned for mild incomplete paralysis of 
the median nerve.  For moderate incomplete paralysis, a 
30 percent rating is assigned for the major hand and a 20 
percent rating is assigned for the minor hand.  For severe 
incomplete paralysis, a 50 percent rating is assigned for the 
major hand and a 40 percent rating is assigned for the minor 
hand.  A 70 percent rating is assigned for complete paralysis 
of the median nerve on the major side with such 
manifestations such as the hand inclined to the ulnar side; 
the index and middle fingers more extended than normal; 
considerable atrophy of the muscles of the thenar eminence; 
the thumb in the plane of the hand (ape hand); pronation 
incomplete and defective; absence of flexion of index and 
middle fingers remain extended; an inability to flex the 
distal phalanx of the thumb; defective opposition and 
abduction of the thumb; at right angles to the palm; weakened 
wrist flexion; and pain with trophic disturbances.  Complete 
paralysis of the minor hand is rated at 50 percent disabling.  
With respect to diseases of the peripheral nerves, the term 
"incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type pictures 
for complete paralysis for a particular nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
the mild, or at most, the moderate degree.  When the 
involvement is bilateral, the ratings should be combined with 
application of the bilateral factor.  38 C.F.R. § 4.124a.  
The words "slight," "moderate" and "severe" are not 
defined by the rating schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  See 38 C.F.R. § 4.6.  

Based on the medical evidence of record which shows that the 
Veteran has weakened movement of the wrist and has been 
diagnosed with bilateral carpal tunnel syndrome, the Board 
finds that an additional 10 percent, for mild incomplete 
paralysis, is warranted for each wrist.  

The level of impairment in both wrists has been relatively 
stable throughout the appeals period, or at least has never 
been worse than what is warranted for the 20 percent rating 
assigned.  Therefore, the application of staged ratings 
(i.e., difference percentage ratings for different periods of 
time) is inapplicable.  See Hart v. Mansfield, 21 Vet. App. 
505 (2007).

The assignment of an extra-schedular rating was also 
considered in this case under 38 C.F.R. § 3.321(b)(1); 
however, the record contains no objective evidence that the 
Veteran's wrist disabilities have resulting in marked 
interference with earning capacity or employment beyond that 
interference contemplated by the assigned evaluation.  In 
fact, in August 2009 a VA examiner specifically opined that 
while there was interference with the Veteran's work it could 
not be considered "marked" as she was able to compensate 
for her condition and keep it private. 

At this time the Veteran is still employed as a school 
teacher and is a student herself.  She has managed to adapt 
to her circumstances, albeit with some difficulties.  
Although the Board understands that the Veteran suffers wrist 
pain with flare-ups, the Veteran has successfully maintained 
her position.  Consideration of an extra-schedular rating 
under 38 C.F.R. § 3.321(b)(1) is only warranted where there 
is evidence that the disability picture presented by the 
Veteran would, in that average case, produce impairment of 
earning capacity beyond that reflected in the rating schedule 
or where evidence shows that the Veteran's service-connected 
disability affects employability in ways not contemplated by 
the rating schedule.  See VAOGCPREC No. 6-96, published at 61 
Fed. Reg. 66749 (1996).  Such a showing has not been made in 
this case.  The Veteran has not presented evidence that she 
has had to miss work or that she has been hospitalized for 
her disabilities.  Accordingly, the Board finds that the 
impairment resulting from the Veteran's wrist disabilities is 
appropriately compensated by the currently assigned schedular 
ratings and the criteria for an extraschedular rating under 
38 C.F.R. § 3.321 have not been met. 


ORDER

Entitlement to an initial rating of 20 percent for the 
Veteran's residuals of an injury to the right wrist with 
carpal tunnel syndrome is granted.

Entitlement to an initial rating of 20 percent for the 
Veteran's residuals of an injury to the left wrist with 
carpal tunnel syndrome is granted. 



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


